PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/505,352
Filing Date: 8 Jul 2019
Appellant(s): Dhawan et al.



__________________
Scott Weitzel
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10 September 2021.

 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01 April 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
In response to Appellant’s arguments on Pages 4-7, filed on 10 September 2021 of the Appeal Brief that, in substance, the prior art of record does not each or suggest “devoid of any relative order in which the hand-raise signals are received” because the secondary reference Bader-Natal et al. (US 2016/0073058 A1, hereinafter BN1) doesn’t teach order less signals, the Examiner respectfully disagrees. 
BN1 states: 
[0073] One embodiment of the invention described below includes techniques for forming and managing a speaker queue, comprising an ordered set of participants scheduled to speak during the web conference. In one embodiment, participants may add themselves to the speaker queue by selecting a specified key or set of keys on the keyboard or by selecting a graphic within the graphical user interface. The speaker queue may be implemented as a first-in-first-out (FIFO) queue in which the current speaker is positioned at the first position or beginning of the queue and participants are initially placed at the last position or end of the queue (i.e., a participant moves towards the top of the speaker queue as each speaker finishes speaking and is removed from the top of the queue). In one embodiment, the professor/teacher or other moderator is designated to be the "default" speaker, and is always included in a default position in the queue (e.g., such as the bottom of the queue so that he/she reaches the top of the queue if no other participants are waiting to speak).


The Appellant appears to argue that BN1 only details a first-in-first-out (FIFO) queue as the sole embodiment of receiving the signals and is silent on the various cited embodiment(s) that suggest teaches and depict hand raise signals of any relative order, as cited in the Final Rejection, Page 5 dated 01 April 2021. 
Detailed below, BN1 states: 
[0097] When the speaker queue is empty, the default speaker (e.g., in the trailer position of the speaker queue) is featured in the conference, for example, by being given the center of attention. The leader, web conference initiator, or professor can initially be the default speaker and/or can designate a default speaker. For example, the professor can designate the default speaker by selecting the designated participant's thumbnail video feed 202 or other visual cue in the list or group of visual cues (e.g., at top, bottom, or side of the virtual conference). In one embodiment, each participant's audio broadcasting is muted by default and may be unmuted in response to input from the participant (e.g., by the participant holding the queue key). 
[0098] In one embodiment, when a participant presses and holds down the queue key, his or her microphone is un -muted. When the participant releases the queue key, the participant's microphone is muted again. In one embodiment, each speaker queue modification is synchronized to the clients of all participants via the publish/subscribe techniques implemented by the dynamic state synchronization service 120. In addition, data related to participation in the speaker queue may be stored by the virtual conferencing service 100 (and/or the external multimedia storage service 190) and later used to analyze participation activity (e.g., a length of time each participant was speaking). 

One having ordinary skill in the art at the time the present application was filed would have recognized and appreciated that “priority criterion is devoid of any relative order in which the hand-raise signals are received.” Here, BN1 (¶ [0097]-[0098]) specifies an empty speaker queue which designates a speaker based on a visual cue in the list or group of visual cues, each participant’s audio broadcasted is muted/unmuted in response to an input from the participant.
Claim(s) 11 & 20 are similar in scope to claim 1, in addition to dependent claim  2-10, 12-19 remain rejected in view of the prior art of record as provided in the Final Office action dated 01 April 2021 and above. 

Conclusion
For the above reasons, it is believed that the rejections should be sustained. 

Respectfully submitted,
/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        


/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457